Exhibit 10.3

TAX MATTERS AGREEMENT

by and between

Cardinal Health Inc.

and

CareFusion Corporation

Dated as of August 31, 2009



--------------------------------------------------------------------------------

TAX MATTERS AGREEMENT

THIS TAX MATTERS AGREEMENT (this “Agreement”), dated as of August 31, 2009, is
by and between Cardinal Health Inc., an Ohio corporation (“Cardinal Health”),
and CareFusion Corporation, a Delaware corporation (“CareFusion”). Each of
Cardinal Health and CareFusion is sometimes referred to herein as a “Party” and,
collectively, as the “Parties.”

WHEREAS, Cardinal Health, through its various subsidiaries, is engaged in the
Cardinal Health Business and the CareFusion Business;

WHEREAS, the board of directors of Cardinal Health has determined that it is in
the best interests of Cardinal Health and its shareholders to create a new
publicly traded company which shall operate the CareFusion Business;

WHEREAS, Cardinal Health and CareFusion have entered into the Separation
Agreement pursuant to which (i) Cardinal Health will, and will cause its
Subsidiaries to, transfer certain assets, liabilities, subsidiaries and
businesses of Cardinal Health and its Subsidiaries to CareFusion and its
Subsidiaries, as a result of which CareFusion will own, directly and through its
subsidiaries, the CareFusion Business (the “Restructuring”), and (ii) Cardinal
Health will distribute at least 80% of the stock of CareFusion to its
shareholders (the “Distribution”) as described therein;

WHEREAS, prior to consummation of the Restructuring and the Distribution,
Cardinal Health was the common parent corporation of an affiliated group of
corporations within the meaning of Section 1504 of the Code;

WHEREAS, the Parties intend that, for U.S. federal income Tax purposes, certain
steps of the Restructuring and the Distribution shall qualify as tax-free
transactions pursuant to Sections 332, 351, 355, 361(c), 368(a) and related
provisions of the Code; and

WHEREAS, the Parties wish to (a) provide for the payment of Tax liabilities and
entitlement to refunds thereof, allocate responsibility for, and cooperation in,
the filing of Tax Returns, and provide for certain other matters relating to
Taxes, and (b) set forth certain covenants and indemnities relating to the
preservation of the tax-free status of certain steps of the Restructuring and
the Distribution.

NOW, THEREFORE, in consideration of the foregoing and the terms, conditions,
covenants and provisions of this Agreement, each of the Parties mutually
covenants and agrees as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.01. General. As used in this Agreement, the following terms shall have
the following meanings:

“Accounting Firm” has the meaning set forth in Section 8.01(b).

“Adjustment” means any change in the Tax liability of a taxpayer, determined
issue-by-issue or transaction-by-transaction, as the case may be.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Benefited Party” has the meaning set forth in Section 4.01(b) of this
Agreement.

“Cardinal Health” has the meaning set forth in the preamble to this Agreement.

“Cardinal Health Business” has the meaning set forth in the Separation
Agreement.

“Cardinal Health Consolidated Return” means the U.S. federal Income Tax Return
required to be filed by Cardinal Health as the Common Parent.

“Cardinal Health Disqualifying Action” means (i) any action (or the failure to
take any action) within its control by Cardinal Health or any Cardinal Health
Entity (including entering into any agreement, understanding or arrangement or
any negotiations with respect to any transaction or series of transactions)
that, (ii) any event (or series of events) involving the capital stock of
Cardinal Health, any assets of Cardinal Health or any assets of any Cardinal
Health Entity that, or (iii) any breach by Cardinal Health or any Cardinal
Health Entity of any representation, warranty or covenant made by them in this
Agreement that, in each case, would negate the Tax-Free Status of the
Transactions; provided, however, the term “Cardinal Health Disqualifying Action”
shall not include any action described in the Separation Agreement or any
Transaction Document or that is undertaken pursuant to the Restructuring or the
Distribution.

“Cardinal Health Entity” means any Subsidiary of Cardinal Health immediately
after the Effective Time.

“Cardinal Health Group” means, individually or collectively, as the case may be,
Cardinal Health and any Cardinal Health Entity.

“Cardinal Health Indemnified Parties” has the meaning set forth in the
Separation Agreement.

“Cardinal Health Taxes” means any Taxes of Cardinal Health or any Subsidiary or
former Subsidiary of Cardinal Health for any Pre-Closing Period and, with
respect to a Straddle Period, the portion of such period ending on the Closing
Date (determined in accordance with Section 2.05), in each case other than
CareFusion Taxes.

 

2



--------------------------------------------------------------------------------

“CareFusion” has the meaning set forth in the preamble to this Agreement.

“CareFusion Business” has the meaning set forth in the Separation Agreement.

“CareFusion Disqualifying Action” means (i) any action (or the failure to take
any action) within its control by CareFusion or any CareFusion Entity (including
entering into any agreement, understanding or arrangement or any negotiations
with respect to any transaction or series of transactions) that, (ii) any event
(or series of events) involving the capital stock of CareFusion, any assets of
CareFusion or any assets of any CareFusion Entity that, or (iii) any breach by
CareFusion or any CareFusion Entity of any representation, warranty or covenant
made by them in this Agreement that, in each case, would negate the Tax-Free
Status of the Transactions; provided, however, the term “CareFusion
Disqualifying Action” shall not include any action described in the Separation
Agreement or any Transaction Document or that is undertaken pursuant to the
Restructuring or the Distribution.

“CareFusion Entity” means any Subsidiary of CareFusion immediately after the
Effective Time.

“CareFusion Group” means, individually or collectively, as the case may be,
CareFusion and any CareFusion Entity.

“CareFusion Indemnified Parties” has the meaning set forth in the Separation
Agreement.

“CareFusion Taxes” means, without duplication, (i) any Taxes attributable solely
to, or arising solely with respect to, assets or activities of the CareFusion
Business (excluding, (x) any Restructuring/Distribution Taxes, (y) any Mixed
Business Income Taxes, other than in respect of a Mixed Business Income Tax
Return of a Shanghai Entity, (z) any Taxes to the extent payable by Cardinal
Health pursuant to Section 2.01(a)), (ii) the CareFusion Liability Percentage
(as such term is defined in the Separation Agreement) of any
Restructuring/Distribution Taxes, (iii) any Taxes attributable to a CareFusion
Disqualifying Action, (iv) any Taxes attributable to the items listed in
Schedule 1.01, (v) any Corresponding State Taxes, (vi) any Mixed Business Income
Taxes for the post-closing portion of a Straddle Period in respect of a Mixed
Business Tax Return governed by Section 2.02(a)(ii) and (vii) any Shanghai
Taxes. For the avoidance of doubt, CareFusion Taxes shall not include any Taxes
attributable to a Cardinal Health Disqualifying Action.

“Closing Date” means the date on which the Distribution occurs.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Common Parent” means (i) for U.S. federal Income Tax purposes, the “common
parent corporation” of an “affiliated group” (in each case, within the meaning
of Section 1504 of the Code) filing a U.S. federal consolidated Income Tax
Return, or (ii) for state, local or foreign income Tax purposes, the common
parent (or the equivalent thereof) of a Tax Group.

 

3



--------------------------------------------------------------------------------

“Corresponding State Taxes” means the product of (i) any Final Determination
with respect to any Cardinal Health Consolidated Return giving rise to Taxes
described in clauses (i) through (iv) of the definition of CareFusion Taxes
multiplied by (ii) 2%.

“Counsels” means Weil, Gotshal & Manges LLP and Wachtell, Lipton, Rosen & Katz.

“Disqualifying Action” means a Cardinal Health Disqualifying Action or a
CareFusion Disqualifying Action.

“Distribution” has the meaning set forth in the preamble to this Agreement.

“Due Date” means (i) with respect to a Tax Return, the date (taking into account
all valid extensions) on which such Tax Return is required to be filed under
applicable Law and (ii) with respect to a payment of Taxes, the date on which
such payment is required to be made to avoid the incurrence of interest,
penalties and/or additions to Tax.

“Effective Time” has the meaning set forth in the Separation Agreement.

“Employee Matters Agreement” means the Employee Matters Agreement by and between
the Parties dated as of August 31, 2009.

“Extraordinary Transaction” means any action that is not in the Ordinary Course
of Business, but shall not include any action described in the Separation
Agreement or any Transaction Document or that is undertaken pursuant to the
Restructuring or the Distribution.

“Fifty-Percent or Greater Interest” has the meaning ascribed to such term for
purposes of Sections 355(d) and (e) of the Code.

“Final Determination” means the final resolution of liability for any Tax for
any taxable period, by or as a result of (i) a final decision, judgment, decree
or other order by any court of competent jurisdiction that can no longer be
appealed; (ii) a final settlement with the IRS, a closing agreement or accepted
offer in compromise under Sections 7121 or 7122 of the Code, or a comparable
agreement under the Laws of other jurisdictions, which resolves the entire Tax
liability for any taxable period; (iii) any allowance of a refund or credit in
respect of an overpayment of Tax, but only after the expiration of all periods
during which such refund or credit may be recovered by the jurisdiction imposing
the Tax; or (iv) any other final resolution, including by reason of the
expiration of the applicable statute of limitations or the execution of a
pre-filing agreement with the IRS or other Taxing Authority.

“Income Tax Return” means any Tax Return relating to Income Taxes.

“Income Taxes” means any Taxes based upon, measured by, or calculated with
respect to: (A) net income or profits or net receipts (including, but not
limited to, any capital gains, minimum Tax or any Tax on items of Tax
preference, but not including sales, use, real or personal property, or transfer
or similar Taxes) or (B) multiple bases (including corporate franchise, doing
business and occupation Taxes) if one or more bases upon which such Tax may be
based, measured by, or calculated with respect to, is described in clause (A).

 

4



--------------------------------------------------------------------------------

“Indemnifying Party” means the Party from which the other Party is entitled to
seek indemnification pursuant to the provisions of Article III.

“Indemnified Party” means the Party which is entitled to seek indemnification
from the other Party pursuant to the provisions of Article III.

“Independent Firm” has the meaning set forth in Schedule 7.01(b).

“Information” has the meaning set forth in Section 7.01(a).

“Information Request” has the meaning set forth in Section 7.01(a).

“IRS” means the U.S. Internal Revenue Service or any successor thereto,
including, but not limited to its agents, representatives, and attorneys.

“IRS Ruling” means the U.S. federal income Tax ruling, and any supplements
thereto, issued to Cardinal Health by the IRS in connection with the
Restructuring and the Distribution.

“Law” means any U.S. or non-U.S. federal, national, supranational, state,
provincial, local or similar statute, law, ordinance, regulation, rule, code,
administrative pronouncement, order, requirement or rule of law (including
common law).

“Mixed Business Income Taxes” means any U.S. federal, state or local, or foreign
Income Taxes attributable to any Mixed Business Income Tax Return.

“Mixed Business Income Tax Return” means any Income Tax Return (other than a
Cardinal Health Consolidated Return), including any consolidated, combined or
unitary Income Tax Return, that relates to at least one asset or activity that
is part of the Cardinal Health Business, on the one hand, and at least one asset
or activity that is part of the CareFusion Business, on the other hand.

“Mixed Business Non-Income Tax Return” means any Non-Income Tax Return that
relates to at least one asset or activity that is part of the Cardinal Health
Business, on the one hand, and at least one asset or activity that is part of
the CareFusion Business, on the other hand.

“Non-Income Tax Return” means any Tax Return relating to Taxes other than Income
Taxes.

“Notified Action” has the meaning set forth in Section 6.03(a).

“Officer’s Certificate” has the meaning set forth in Schedule 7.01(b).

“Opinions” means the opinions of Counsels with respect to certain Tax aspects of
the Restructuring and the Distribution.

“Ordinary Course of Business” means an action taken by a Person only if such
action is taken in the ordinary course of the normal day-to-day operations of
such Person.

 

5



--------------------------------------------------------------------------------

“Party” has the meaning set forth in the preamble to this Agreement.

“Past Practice” has the meaning set forth in Section 2.04(a)(i).

“Person” has the meaning set forth in the Separation Agreement.

“Pre-Closing Period” means any taxable period (or portion thereof) ending on or
before the Closing Date.

“Post-Closing Period” means any taxable period (or portion thereof) beginning
after the Closing Date.

“Proposed Acquisition Transaction” means a transaction or series of transactions
(or any agreement, understanding or arrangement, within the meaning of
Section 355(e) of the Code and Treasury Regulation Section 1.355-7, or any other
regulations promulgated thereunder, to enter into a transaction or series of
transactions), whether such transaction is supported by CareFusion management or
shareholders, is a hostile acquisition, or otherwise, as a result of which
CareFusion would merge or consolidate with any other Person or as a result of
which one or more Persons would (directly or indirectly) acquire, or have the
right to acquire, from CareFusion and/or one or more holders of outstanding
shares of CareFusion capital stock, as the case may be, a number of shares of
CareFusion capital stock that would, when combined with any other changes in
ownership of CareFusion capital stock pertinent for purposes of Section 355(e)
of the Code, comprise 40% or more of (A) the value of all outstanding shares of
stock of CareFusion as of the date of such transaction, or in the case of a
series of transactions, the date of the last transaction of such series, or
(B) the total combined voting power of all outstanding shares of voting stock of
CareFusion as of the date of such transaction, or in the case of a series of
transactions, the date of the last transaction of such series. Notwithstanding
the foregoing, a Proposed Acquisition Transaction shall not include (A) the
adoption by CareFusion of a shareholder rights plan or (B) issuances by
CareFusion that satisfy Safe Harbor VIII (relating to acquisitions in connection
with a person’s performance of services) or Safe Harbor IX (relating to
acquisitions by a retirement plan of an employer) of Treasury Regulation
Section 1.355-7(d). For purposes of determining whether a transaction
constitutes an indirect acquisition, any recapitalization resulting in a shift
of voting power or any redemption of shares of stock shall be treated as an
indirect acquisition of shares of stock by the non-exchanging shareholders. This
definition and the application thereof is intended to monitor compliance with
Section 355(e) of the Code and shall be interpreted accordingly. Any
clarification of, or change in, the statute or regulations promulgated under
Section 355(e) of the Code shall be incorporated in this definition and its
interpretation.

“Refund” means any refund (or credit in lieu thereof) of Taxes (including any
overpayment of Taxes that can be refunded or, alternatively, applied to other
Taxes payable), including any interest paid on or with respect to such refund of
Taxes, provided, however, that for purposes of this Agreement, the amount of any
Refund required to be paid to another Party shall be reduced by the net amount
of any Income Taxes imposed on, related to, or attributable to, the receipt or
accrual of such Refund.

“Representative” has the meaning set forth in Schedule 7.01(b).

 

6



--------------------------------------------------------------------------------

“Response Deadline” has the meaning set forth in Schedule 7.01(b).

“Restriction Period” has the meaning set forth in Section 6.02(b).

“Restructuring” has the meaning set forth in the preamble to this Agreement.

“Restructuring/Distribution Taxes” means any Taxes imposed on or by reason of
the Restructuring or the Distribution (including Transfer Taxes), other than any
such Taxes caused by a Disqualifying Action. For the avoidance of doubt,
Restructuring/Distribution Taxes include Taxes by reason of deferred
intercompany transactions triggered by the Restructuring or the Distribution.

“Reviewing Party” has the meaning set forth in Section 2.05.

“SAG” has the meaning ascribed to the term “separate affiliated group” in
Section 355(b)(3)(B) of the Code.

“Section 6.02(d) Acquisition Transaction” means any transaction or series of
transactions that is not a Proposed Acquisition Transaction but would be a
Proposed Acquisition Transaction if the percentage reflected in the definition
of Proposed Acquisition Transaction were 25% instead of 40%.

“Separation Agreement” means the Separation Agreement by and between the Parties
dated as of July 20, 2009.

“Shanghai Entity” means Cardinal Health Trading (Shanghai) Co. Ltd and Cardinal
Health Commercial & Trading (Shanghai) Co. Ltd.

“Shanghai Taxes” means any Taxes of a Shanghai Entity.

“Single Business Return” means any Tax Return including any consolidated,
combined or unitary Tax Return, that includes assets or activities relating only
to the Cardinal Health Business, on the one hand, or the CareFusion Business, on
the other (but not both), whether or not the Person charged by Law to file such
Tax Return is engaged in the business to which the Tax Return relates.

“Spin-off Entities” means CareFusion and each of DAM, CMP 201, CMP 200, CH
Solutions and CH 303 (as such terms are defined in the submissions to the IRS in
connection with the IRS Ruling).

“Straddle Period” means any taxable period that begins on or before and ends
after the Closing Date.

“Subsidiary” has the meaning set forth in the Separation Agreement.

“Tax” means (i) all taxes, charges, fees, duties, levies, imposts, or other
similar assessments, imposed by any U.S. federal, state or local or foreign
governmental authority, including, but not limited to, income, gross receipts,
excise, property, sales, use, license, capital

 

7



--------------------------------------------------------------------------------

stock, transfer, franchise, payroll, withholding, social security, value added
and other taxes, (ii) any interest, penalties or additions attributable thereto
and (iii) all liabilities in respect of any items described in clauses (i) or
(ii) payable by reason of assumption, transferee or successor liability,
operation of Law or Treasury Regulation Section 1.1502-6(a) (or any predecessor
or successor thereof or any analogous or similar provision under Law).

“Tax Attributes” means net operating losses, capital losses, earnings and
profits, overall foreign losses, previously taxed income, separate limitation
losses and all other Tax attributes.

“Tax-Free Status of the Transactions” means the tax-free treatment accorded to
certain of the transactions taken in connection with the Restructuring and the
Distribution as set forth in the IRS Ruling and the Opinions.

“Tax Group” means any U.S. federal, state, local or foreign affiliated,
consolidated, combined, unitary or similar group or fiscal unity that joins in
the filing of a single Tax Return.

“Taxing Authority” means any governmental authority or any subdivision, agency,
commission or entity thereof or any quasi-governmental or private body having
jurisdiction over the assessment, determination, collection or imposition of any
Tax (including the IRS).

“Tax Materials” has the meaning set forth in Section 6.01(a).

“Tax Matter” has the meaning set forth in Section 7.01(a).

“Tax Package” means all relevant Tax-related information relating to the
operations of the Cardinal Health Business or the CareFusion Business, as
applicable, that is reasonably necessary to prepare and file the applicable Tax
Return.

“Tax Proceeding” means any audit, assessment of Taxes, pre-filing agreement,
other examination by any Taxing Authority, proceeding, appeal of a proceeding or
litigation relating to Taxes, whether administrative or judicial, including
proceedings relating to competent authority determinations.

“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, or declaration of estimated Tax) required to
be supplied to, or filed with, a Taxing Authority in connection with the
payment, determination, assessment or collection of any Tax or the
administration of any Laws relating to any Tax and any amended Tax return or
claim for refund.

“Transaction Documents” has the meaning set forth in the Separation Agreement.

“Transfer Taxes” means all sales, use, transfer, real property transfer,
intangible, recordation, registration, documentary, stamp or similar Taxes
imposed on the Restructuring or the Distribution.

 

8



--------------------------------------------------------------------------------

“Treasury Regulations” means the final and temporary (but not proposed) income
Tax regulations promulgated under the Code, as such regulations may be amended
from time to time (including corresponding provisions of succeeding
regulations).

“Unqualified Tax Opinion” means a “will” opinion, without substantive
qualifications, of a nationally recognized law firm, which law firm is
reasonably acceptable to Cardinal Health, to the effect that a transaction will
not affect the Tax-Free Status of the Transactions.

“U.S.” means the United States of America.

Section 1.02. Additional Definitions.

(a) Capitalized terms not defined in this Agreement shall have the meaning
ascribed to them in the Separation Agreement.

ARTICLE II

PREPARATION, FILING AND PAYMENT OF TAXES SHOWN DUE ON TAX RETURNS

Section 2.01. Cardinal Health Consolidated Returns.

(a) General. Cardinal Health shall prepare and file all Cardinal Health
Consolidated Returns for a Pre-Closing Period or a Straddle Period, shall pay
all Taxes and shall be entitled to all Refunds shown to be due and payable on
such Tax Returns.

(b) Extraordinary Transactions. Notwithstanding anything to the contrary in this
Agreement, for all Tax purposes, the Parties shall report any Extraordinary
Transactions that are caused or permitted by CareFusion or any CareFusion Entity
on the Closing Date after the Effective Time as occurring on the day after the
Closing Date pursuant to Treasury Regulation Section 1.1502-76(b)(1)(ii)(B) or
any similar or analogous provision of state, local or foreign Law. Cardinal
Health shall not make a ratable allocation election pursuant to Treasury
Regulation Section 1.1502-76(b)(2)(ii)(D) or any similar or analogous provision
of state, local or foreign Law.

Section 2.02. Mixed Business Returns.

(a) Mixed Business Income Tax Returns.

(i) Cardinal Health shall prepare and file (or cause a Cardinal Health Entity to
prepare and file) any Mixed Business Income Tax Return for a Pre-Closing Period
or a Straddle Period required to be filed by Cardinal Health or a Cardinal
Health Entity and shall pay, or cause such Cardinal Health Entity to pay, all
Taxes and shall be entitled to all Refunds shown to be due and payable on such
Tax Return.

(ii) Except as otherwise provided in Section 2.02(a)(iii), Cardinal Health shall
prepare (or cause a Cardinal Health Entity to prepare), and CareFusion shall
file (or

 

9



--------------------------------------------------------------------------------

cause a CareFusion Entity to file), any Mixed Business Income Tax Return for a
Pre-Closing Period or a Straddle Period required to be filed by CareFusion or a
CareFusion Entity and CareFusion shall pay, or cause such CareFusion Entity to
pay, all Taxes and shall be entitled to all Refunds shown to be due and payable
on such Tax Return, provided that (x) in the case of a Tax Return for a
Pre-Closing Period, Cardinal Health shall reimburse CareFusion for all such
Taxes and CareFusion shall reimburse Cardinal Health for all such Refunds, as
the case may be and (y) in the case of a Tax Return for a Straddle Period,
Cardinal Health shall reimburse CareFusion or CareFusion shall reimburse
Cardinal Health, as applicable, for the amount of Tax or Refund, as applicable,
that would have been shown as due and payable if such Straddle Period had ended
on the Closing Date, determined in the manner set forth in Section 2.05 (for the
avoidance of doubt taking into account those payments (if any) of Taxes with
respect to such Tax Return made on or prior to the Closing Date).

(iii) CareFusion shall prepare and file (or cause a CareFusion Entity to prepare
and file) any Mixed Business Income Tax Return for a Pre-Closing Period or a
Straddle Period required to be filed by a Shanghai Entity and shall pay, or
cause such CareFusion Entity to pay, all Taxes and shall be entitled to all
Refunds shown to be due and payable on such Tax Return.

(b) Mixed Business Non-Income Tax Returns. Cardinal Health shall prepare and
file (or cause a Cardinal Health Entity to prepare and file) any Mixed Business
Non-Income Tax Return for a Pre-Closing Period or a Straddle Period required to
be filed by Cardinal Health or a Cardinal Health Entity and shall pay, or cause
such Cardinal Health Entity to pay, all Taxes shown to be due and payable on
such Tax Return, provided that CareFusion shall reimburse Cardinal Health for
any such Taxes that are CareFusion Taxes. CareFusion shall prepare and file (or
cause a CareFusion Entity to prepare and file) any Mixed Business Non-Income Tax
Return for a Pre-Closing Period or a Straddle Period required to be filed by
CareFusion or a CareFusion Entity and shall pay, or cause such CareFusion Entity
to pay, all Taxes shown to be due and payable on such Tax Return, provided that
Cardinal Health shall reimburse CareFusion for any such Taxes that are Cardinal
Health Taxes.

Section 2.03. Single Business Returns. Cardinal Health shall prepare and file
(or cause a Cardinal Health Entity to prepare and file) any Single Business
Return for a Pre-Closing Period or a Straddle Period required to be filed by
Cardinal Health or a Cardinal Health Entity and shall pay, or cause such
Cardinal Health Entity to pay, all Taxes and shall be entitled to all Refunds
shown to be due and payable on such Tax Return, provided that CareFusion shall
reimburse Cardinal Health for any such Taxes that are CareFusion Taxes and
Cardinal Health shall reimburse CareFusion for any such Refunds of CareFusion
Taxes. CareFusion shall prepare and file (or cause a CareFusion Entity to
prepare and file) any Single Business Return for a Pre-Closing Period or a
Straddle Period required to be filed by CareFusion or a CareFusion Entity and
shall pay, or cause such CareFusion Entity to pay, all Taxes and shall be
entitled to all Refunds shown to be due and payable on such Tax Return, provided
that Cardinal Health shall reimburse CareFusion for any such Taxes that are
Cardinal Health Taxes and CareFusion shall reimburse Cardinal Health for any
such Refunds of Cardinal Health Taxes.

 

10



--------------------------------------------------------------------------------

Section 2.04. Tax Return Procedures.

(a) Procedures relating to Cardinal Health Consolidated Returns and Mixed
Business Income Tax Returns.

(i) In connection with the preparation of any Tax Return pursuant to Sections
2.01 or 2.02(a)(i) or (ii), CareFusion will assist and cooperate with Cardinal
Health by preparing and providing to Cardinal Health proforma Tax Returns for
CareFusion and any CareFusion Entity to be included in such Cardinal Health
Consolidated Return or equivalent financial data to be used in the preparation
of a Mixed Business Income Tax Return, as applicable, in a manner consistent
with Schedule 2.04. Proforma Tax Returns shall be prepared in accordance with
past practices, accounting methods, elections and conventions (“Past Practice”),
unless otherwise required by Law or agreed to in writing by Cardinal Health. At
its option, Cardinal Health may engage an accounting firm of its choice to
review the proforma Tax Return, supporting documentation, and statements
submitted by CareFusion and in connection therewith, shall determine whether
such Tax Return was prepared in accordance with Past Practice. Prior to engaging
such accounting firm, Cardinal Health shall provide the suggested scope for such
accounting review to CareFusion for review and discussion. All costs and
expenses associated with such review will be borne by CareFusion upon receipt of
invoices detailing the work performed by such accounting firm.

(ii) Cardinal Health shall prepare all Cardinal Health Consolidated Returns and
Mixed Business Income Tax Returns consistent with Past Practice unless otherwise
required by Law or agreed to in writing by CareFusion. In the event that Past
Practice is not applicable to a particular item or matter, Cardinal Health shall
determine the reporting of such item or matter provided that such reporting is
more likely than not to be sustained and provided further that Cardinal Health
and CareFusion shall agree as to the reporting of any such item or matter which
is not more likely than not to be sustained. Cardinal Health shall deliver to
CareFusion for its review a draft of such Cardinal Health Consolidated Return or
Mixed Business Income Tax Return (or to the extent practicable the portion of
such Tax Return that relates to CareFusion Taxes) as provided in Schedule 2.04.
The Parties shall negotiate in good faith to resolve all disputed issues.

(b) Procedures relating to Mixed Business Non-Income Tax Return and Single
Business Returns. The Party that is required to prepare and file any Tax Return
pursuant to Sections 2.02(b) or 2.03 (the “Preparing Party”) which reflects
Taxes which are reimbursable by the other Party (the “Reviewing Party”), in
whole or in part, shall (x) unless otherwise required by Law or agreed to in
writing by the Reviewing Party, prepare such Tax Return in a manner consistent
with Past Practice to the extent such items affect the Taxes for which the
Reviewing Party is responsible pursuant to this Agreement, and (y) submit to the
Reviewing Party a draft of any such Tax Return (or to the extent practicable the
portion of such Tax Return that relates to Taxes for which the Reviewing Party
is responsible pursuant to this Agreement) along with a statement setting forth
the calculation of the Tax shown due and payable on such Tax Return reimbursable
by the Reviewing Party under Sections 2.02(b) or 2.03. The Parties shall
negotiate in good faith to resolve all disputed issues.

 

11



--------------------------------------------------------------------------------

Section 2.05. Straddle Period Tax Allocation. For U.S. federal Income Tax
purposes, the taxable year of CareFusion and each CareFusion Entity that was a
member of the affiliated group of corporations of which Cardinal Health was the
Common Parent shall end as of the close of the Closing Date. Cardinal Health and
CareFusion shall take all actions necessary or appropriate to close the taxable
year of CareFusion and each CareFusion Entity for all other Tax purposes as of
the close of the Closing Date to the extent required by applicable Law. If
applicable Law does not require CareFusion or a CareFusion Entity, as the case
may be, to close its taxable year on the Closing Date, then the allocation of
income or deductions required to determine any Taxes or other amounts
attributable to the portion of the Straddle Period ending on, or beginning
after, the Closing Date shall be made by means of a closing of the books and
records of CareFusion or such CareFusion Entity as of the close of the Closing
Date; provided that exemptions, allowances or deductions that are calculated on
an annual or periodic basis shall be allocated between such portions in
proportion to the number of days in each such portion.

Section 2.06. Timing of Payments. All Taxes required to be paid or caused to be
paid pursuant to this Article II by either Cardinal Health or a Cardinal Health
Entity or CareFusion or a CareFusion Entity, as the case may be, to an
applicable Taxing Authority or by Cardinal Health or CareFusion to the other
Party pursuant to this Agreement, shall, in the case of a payment to a Taxing
Authority, be paid on or before the Due Date for the payment of such Taxes and,
in the case of a payment to the other Party, be paid at least 2 business days
before the Due Date for the payment of such Taxes by the other Party.

Section 2.07. Expenses. Except as provided in Section 2.04(a) in respect of the
proforma Tax Returns submitted by CareFusion or Section 8.01(b) in respect of
the Accounting Firm, each Party shall bear its own expenses incurred in
connection with this Article II.

Section 2.08. Coordination with Article IV. This Article II shall not apply to
any amended Tax Returns, such amended Tax Returns being governed by Article IV.

ARTICLE III

INDEMNIFICATION

Section 3.01. Indemnification by Cardinal Health. Cardinal Health shall pay, and
shall indemnify and hold the CareFusion Indemnified Parties harmless from and
against, without duplication, (i) all Cardinal Health Taxes, (ii) all Taxes
incurred by CareFusion or any CareFusion Entity by reason of the breach by
Cardinal Health of any of its representations, warranties or covenants
hereunder, and (iii) any costs and expenses related to the foregoing (including
reasonable attorneys’ fees and expenses).

Section 3.02. Indemnification by CareFusion. CareFusion shall pay, and shall
indemnify and hold the Cardinal Health Indemnified Parties harmless from and
against, without duplication, (i) all CareFusion Taxes, (ii) all Taxes incurred
by Cardinal Health or any Cardinal Health Entity by reason of the breach by
CareFusion of any of its representations, warranties or covenants hereunder, and
(iii) any costs and expenses related to the foregoing (including reasonable
attorneys’ fees and expenses).

 

12



--------------------------------------------------------------------------------

Section 3.03. Characterization of and Adjustments to Payments.

(a) For all Tax purposes, Cardinal Health and CareFusion agree to treat (i) any
payment required by this Agreement (other than payments with respect to interest
accruing after the Closing Date) as either a contribution by Cardinal Health to
CareFusion or a distribution by CareFusion to Cardinal Health, as the case may
be, occurring immediately prior to the Closing Date or as a payment of an
assumed or retained liability and (ii) any payment of non-federal Taxes by or to
a Taxing Authority or any payment of interest as taxable or deductible, as the
case may be, to the Party entitled under this Agreement to retain such payment
or required under this Agreement to make such payment, in either case except as
otherwise required by applicable Law.

(b) Any indemnity payment under this Article III shall be increased to take into
account any inclusion in income of the Indemnified Party arising from the
receipt of such indemnity payment and shall be decreased to take into account
any reduction in income of the Indemnified Party arising from such indemnified
liability. For purposes hereof, any inclusion or reduction shall be determined
(i) using the highest marginal rates in effect at the time of the determination
and (ii) assuming that the Indemnified Party will be liable for Taxes at such
rate and has no Tax Attributes at the time of the determination.

Section 3.04. Timing of Indemnification Payments. Indemnification payments in
respect of any Liabilities for which an Indemnified Party is entitled to
indemnification pursuant to this Article III shall be paid by the Indemnifying
Party to the Indemnified Party as such Liabilities are incurred upon demand by
the Indemnified Party, including reasonably satisfactory documentation setting
forth the basis for the amount of such indemnification payment.

ARTICLE IV

REFUNDS, CARRYBACKS, AMENDMENTS AND TAX ATTRIBUTES

Section 4.01. Refunds.

(a) Except as provided in Section 4.02, Cardinal Health shall be entitled to all
Refunds of Taxes for which Cardinal Health is or may be liable pursuant to
Article III, and CareFusion shall be entitled to all Refunds of Taxes for which
CareFusion is or may be liable pursuant to Article III. A Party receiving a
Refund to which the other Party is entitled pursuant to this Agreement shall pay
the amount to which such other Party is entitled within ten (10) days after the
receipt of the Refund.

(b) In the event of an Adjustment relating to Taxes for which one Party is or
may be liable pursuant to Article III which would have given rise to a Refund
but for an offset against the Taxes for which the other Party is or may be
liable pursuant to Article III (the “Benefited Party”), then the Benefited Party
shall pay to the other Party, within ten (10) days of the Final Determination of
such Adjustment an amount equal to the lesser of (i) the amount of such
hypothetical Refund or (ii) the amount of such reduction in the Taxes of the
Benefited Party, in each case plus interest at the rate set forth in
Section 6621(a)(1) on such amount for the period from the filing date of the Tax
Return that would have given rise to such Refund to the payment date.

 

13



--------------------------------------------------------------------------------

(c) Notwithstanding Section 4.01(a), to the extent that a Party applies or
causes to be applied an overpayment of Taxes as a credit toward or a reduction
in Taxes otherwise payable (or a Taxing Authority requires such application in
lieu of a Refund) and such overpayment of Taxes, if received as a Refund, would
have been payable by such Party to the other Party pursuant to this
Section 4.01, such Party shall pay such amount to the other Party no later than
the Due Date of the Tax Return for which such overpayment is applied to reduce
Taxes otherwise payable.

(d) To the extent that the amount of any Refund under this Section 4.01 is later
reduced by a Taxing Authority or a Tax Proceeding, such reduction shall be
allocated to the Party to which such Refund was allocated pursuant to this
Section 4.01 and an appropriate adjusting payment shall be made.

Section 4.02. Carrybacks.

(a) The carryback of any loss, credit or other Tax Attribute from any
Post-Closing Period shall be in accordance with the provisions of the Code and
Treasury Regulations (and any applicable state, local or foreign Laws).

(b) (i) Subject to Sections 4.02(c) and 4.02(d), in the event that any member of
the CareFusion Group realizes any loss, credit or other Tax Attribute in a
Post-Closing Period of such member, such member may elect to carry back such
loss, credit or other Tax Attribute to a Pre-Closing Period or a Straddle Period
of Cardinal Health. Cardinal Health shall cooperate with CareFusion and such
member in seeking from the appropriate Taxing Authority any Refund that
reasonably would result from such carryback (including by filing an amended Tax
Return) at CareFusion’s cost and expense; provided, that Cardinal Health shall
not be required to seek such Refund and CareFusion and such member shall not be
permitted to seek such Refund, in each case to the extent that such Refund would
reasonably be expected to materially adversely impact Cardinal Health (including
through an increase in Taxes or a loss or reduction of a Tax Attribute
regardless of whether or when such Tax Attribute otherwise would have been
used), in each case without the prior written consent of Cardinal Health, which
consent shall not be unreasonably withheld or delayed. CareFusion (or such
member) shall be entitled to any Refund realized by any member of the Cardinal
Health Group or the CareFusion Group resulting from such carryback.

(ii) Subject to Sections 4.02(c) and 4.02(d), in the event that any member of
the Cardinal Health Group realizes any loss, credit or other Tax Attribute in a
Post-Closing Period of such member, such member may elect to carry back such
loss, credit or other Tax Attribute to a Pre-Closing Period or a Straddle Period
of such member. CareFusion shall cooperate with Cardinal Health and such member
in seeking from the appropriate Taxing Authority any Refund that reasonably
would result from such carryback (including by filing an amended Tax Return), at
Cardinal Health’s cost and expense; provided, that CareFusion shall not be
required to seek such Refund and Cardinal Health and such member shall not be
permitted to seek such Refund, in each case to the extent that such Refund would
reasonably be expected to

 

14



--------------------------------------------------------------------------------

materially adversely impact CareFusion (including through an increase in Taxes
or a loss or reduction of a Tax Attribute regardless of whether or when such Tax
Attribute otherwise would have been used), in each case without the prior
written consent of CareFusion, which consent shall not be unreasonably withheld
or delayed. Cardinal Health shall be entitled to any Refund realized by any
member of the CareFusion Group or the Cardinal Health Group resulting from such
carryback.

(c) Except as otherwise provided by applicable Law, if any loss, credit or other
Tax Attribute of the Cardinal Health Business and the CareFusion Business both
would be eligible to be carried back or carried forward to the same Pre-Closing
Period (had such carryback been the only carryback to such taxable period), any
Refund resulting therefrom shall be allocated between Cardinal Health and
CareFusion proportionately based on the relative amounts of the Refunds to which
the Cardinal Health Business and the CareFusion Business, respectively, would
have been entitled had such carryback been the only carryback to such taxable
period.

(d) To the extent the amount of any Refund under this Section 4.02 is later
reduced by a Tax Authority or a Tax Proceeding, such reduction shall be
allocated to the Party to which such Refund was allocated pursuant to this
Section 4.02.

Section 4.03. Amended Tax Returns.

(a) Cardinal Health Consolidated Returns. Cardinal Health shall, in its sole
discretion, be permitted to amend any Cardinal Health Consolidated Return for a
Pre-Closing Period or a Straddle Period; provided, however, that unless
otherwise required by a Final Determination, Cardinal Health shall not amend any
such Cardinal Health Consolidated Return to the extent that any such amendment
(i) would reasonably be expected to materially adversely impact CareFusion
(including through an increase in Taxes or a loss or reduction of a Tax
Attribute regardless of whether or when such Tax Attribute otherwise would have
been used) or (ii) is inconsistent with Past Practice, in each case without the
prior written consent of CareFusion, which consent shall not be unreasonably
withheld or delayed.

(b) Mixed Business Income Tax Returns. Cardinal Health shall, in its sole
discretion, be permitted to amend, or to cause CareFusion or any CareFusion
Entity to amend (and CareFusion shall, if Cardinal Health so chooses, amend or
cause the applicable CareFusion Entity to amend), any Mixed Business Income Tax
Return for a Pre-Closing Period or a Straddle Period other than any such Tax
Return relating to Shanghai Taxes; provided, however, that unless otherwise
required by a Final Determination, Cardinal Health shall not be permitted to so
amend any such Mixed Business Income Tax Return to the extent that any such
amendment (i) would reasonably be expected to materially adversely impact
CareFusion (including through an increase in Taxes or a loss or reduction of a
Tax Attribute regardless of whether or when such Tax Attribute otherwise would
have been used) in a Post-Closing Period or the portion of a Straddle Period
beginning after the Closing Date or (ii) is inconsistent with Past Practice, in
each case without the prior written consent of CareFusion, which consent shall
not be unreasonably withheld or delayed.

(c) Mixed Business Non-Income Tax Returns and Single Business Returns. Each of
Cardinal Health or CareFusion, as the case may be, shall, in its sole
discretion, be

 

15



--------------------------------------------------------------------------------

permitted to amend (or cause or permit to be amended) any Mixed Business
Non-Income Tax Return or Single Business Return; provided, however, that if any
Party wishes to amend any such Tax Return for which the other Party may be
liable for Taxes pursuant to this Agreement, then, unless otherwise required by
a Final Determination, Cardinal Health or CareFusion, as the case may be (the
“Filing Party”) shall not be permitted to so amend (or cause or permit to be
amended) any such Mixed Business Non-Income Tax Return or Single Business
Return, as the case may be, to the extent that any such amendment (i) would
reasonably be expected to materially adversely impact the other Party (including
through an increase in Taxes or a loss or reduction of a Tax Attribute
regardless of whether or when such Tax Attribute otherwise would have been used)
or (ii) is inconsistent with Past Practice, in each case without the prior
written consent of such other Party, which consent shall not be unreasonably
withheld or delayed.

(d) Mixed Business Income Tax Returns relating to Shanghai Taxes. CareFusion
shall, in its sole discretion, be permitted to amend, or to cause any CareFusion
Entity to amend, any Mixed Business Income Tax Return relating to Shanghai Taxes
for a Pre-Closing Period or a Straddle Period; provided, however, that unless
otherwise required by a Final Determination, CareFusion shall not be permitted
to so amend any such Mixed Business Income Tax Return relating to Shanghai Taxes
to the extent that any such amendment (i) would reasonably be expected to
materially adversely impact Cardinal Health (including through an increase in
Taxes or a loss or reduction of a Tax Attribute regardless of whether or when
such Tax Attribute otherwise would have been used) in a Post-Closing Period or
the portion of a Straddle Period beginning after the Closing Date or (ii) is
inconsistent with Past Practice, in each case without the prior written consent
of Cardinal Health, which consent shall not be unreasonably withheld or delayed.

Section 4.04. Tax Attributes.

(a) Tax Attributes arising in a Pre-Closing Period shall be allocated to the
Cardinal Health Group and the CareFusion Group in accordance with the Code and
Treasury Regulations (and any applicable state, local and foreign Laws). Except
in connection with Tax Attributes relating to United Kingdom Tax relief arising
in Pre-Closing Periods, Cardinal Health and CareFusion shall jointly determine
the allocation of such Tax Attributes arising in Pre-Closing Periods as soon as
reasonably practicable following the Closing Date, and hereby agree to compute
all Taxes for Post-Closing Periods consistently with that determination unless
otherwise required by a Final Determination. Cardinal Health shall solely
determine the allocation of Tax Attributes relating to United Kingdom Tax relief
arising in Pre-Closing Periods and Cardinal Health and CareFusion hereby agree
to compute all Taxes for Straddle Periods consistently with that determination
unless otherwise required by a Final Determination.

(b) To the extent that the amount of any Tax Attribute is later reduced or
increased by a Taxing Authority or Tax Proceeding, such reduction or increase
shall be allocated to the Party to which such Tax Attribute was allocated
pursuant to Section 4.04(a).

 

16



--------------------------------------------------------------------------------

Section 4.05. Treatment of Deductions Associated with Equity-Related
Compensation.

(a) Solely Cardinal Health or any member of the Cardinal Health Group, as the
case may be, shall be entitled to claim any Tax deduction associated with the
following items on its respective Tax Return:

(i) The vesting of CareFusion restricted stock or the vesting or settlement of
CareFusion restricted stock units received by any Cardinal Health Employee (as
defined below) with respect to Cardinal Health restricted stock or restricted
stock units held by such Cardinal Health Employee and payment of any dividends
with respect to such CareFusion restricted stock.

(ii) The exercise of any Cardinal Health stock options or stock appreciation
rights by any Cardinal Health Employee and the vesting of Cardinal Health
restricted stock or the vesting or settlement of Cardinal Health restricted
stock units held by any Cardinal Health Employee (and payment of any dividends
on such Cardinal Health restricted stock).

(b) Solely CareFusion or any member of the CareFusion Group, as the case may be,
shall be entitled to claim any Tax deduction associated with the following items
on its respective Tax Return:

(i) The exercise of any Cardinal Health stock options or stock appreciation
rights by any CareFusion Employee (as defined below) on or after the first date
any member of the CareFusion Group employed such CareFusion Employee.

(ii) The vesting of Cardinal Health restricted stock or the vesting or
settlement of Cardinal Health restricted stock units held by any CareFusion
Employee on or after the first date any member of the CareFusion Group employed
such CareFusion Employee (and the payment of any dividends on such Cardinal
Health restricted stock at any time on or after the first date any member of the
CareFusion Group employed such CareFusion Employee).

(c) The following terms shall have the following meanings:

(i) “CareFusion Employee” means any person employed or formerly employed by any
member of the CareFusion Group at the time of the exercise, vesting, settlement
disqualifying disposition or payment, as appropriate, unless, at such time, such
person is employed by a member of the Cardinal Health Group or was more recently
employed by a member of the Cardinal Health Group than by a member of the
CareFusion Group;

(ii) “Cardinal Health Employee” means any person employed or formerly employed
by any member of the Cardinal Health Group at the time of the exercise, vesting,
disqualifying disposition or payment, as appropriate, unless, at such time, such
person is a CareFusion Employee.

 

17



--------------------------------------------------------------------------------

ARTICLE V

TAX PROCEEDINGS

Section 5.01. Notification of Tax Proceedings. Within ten (10) days after an
Indemnified Party becomes aware of the commencement of a Tax Proceeding that may
give rise to Taxes for which an Indemnifying Party is responsible pursuant to
Article III, such Indemnified Party shall notify the Indemnifying Party of such
Tax Proceeding, and thereafter shall promptly forward or make available to the
Indemnifying Party copies of notices and communications relating to such Tax
Proceeding. The failure of the Indemnified Party to notify the Indemnifying
Party of the commencement of any such Tax Proceeding within such ten (10) day
period or promptly forward any further notices or communications shall not
relieve the Indemnifying Party of any obligation which it may have to the
Indemnified Party under this Agreement except to the extent that the
Indemnifying Party is actually prejudiced by such failure.

Section 5.02. Statute of Limitations. Any extension of the statute of
limitations for any Taxes or a Tax Return for any Pre-Closing Period or a
Straddle Period shall be made by the Party required to file such Tax Return or
pay such Taxes to a Taxing Authority; provided that to the extent such Taxes or
Tax Return may result in an indemnity payment pursuant to this Agreement by the
Party other than the filing Party, the Indemnifying Party may, in its reasonable
discretion, require that the filing Party extend the applicable statute of
limitations for such period as determined by the Indemnifying Party.

Section 5.03. Tax Proceeding Procedures Generally. Except as provided in
Section 5.04, the Indemnifying Party shall be entitled to contest, compromise
and settle any Adjustment proposed, asserted or assessed pursuant to any Tax
Proceeding for which the Indemnifying Party is responsible pursuant to Article
III and any such defense shall be made diligently and in good faith; provided,
that, the Indemnifying Party shall keep the Indemnified Party informed in a
timely manner of all actions proposed to be taken by the Indemnifying Party and
shall permit the Indemnified Party to observe all proceedings with respect to
such Tax Proceeding; provided further, that, other than with respect to any
Adjustment relating to those matters set forth on Schedule 5.03 hereto, if such
Adjustment (or any actions proposed to be taken with respect thereto) would
reasonably be expected to give rise to Taxes of the Indemnified Party in an
amount of $5 million or more (other than Taxes for which the Indemnifying Party
is responsible under Article III), determined on an annual basis, then, unless
waived by the Parties in writing, the Indemnifying Party shall (a) prepare all
correspondence or filings to be submitted to any Taxing Authority or judicial
authority in a manner consistent with the Tax Return which is the subject of
such Adjustment as filed and timely provide the Indemnified Party with copies of
any such correspondence or filings for the Indemnified Party’s prior review and
consent, which consent shall not be unreasonably withheld, (b) provide the
Indemnified Party with written notice reasonably in advance of, and the
Indemnified Party shall have the right to attend and participate in, any
formally scheduled meetings with any Taxing Authority or hearings or proceedings
before any judicial authority with respect to such Adjustment, (c) not enter
into any settlement with any Taxing Authority with respect to such Adjustment
without the prior written consent of the Indemnified Party, which consent shall
not be unreasonably withheld and (d) not contest such Adjustment before a
judicial authority unless (A) such Adjustment would reasonably be expected to
give rise to Taxes payable by the

 

18



--------------------------------------------------------------------------------

Indemnifying Party in an amount of $10 million or more or (B) the Indemnifying
Party has received an opinion of a nationally recognized law firm that it is
more likely than not to prevail on the merits.

Section 5.04. Tax Proceedings in respect of Restructuring/Distribution Taxes and
Disqualifying Actions.

(a) Cardinal Health and CareFusion shall be entitled to jointly contest,
compromise and settle any Adjustment proposed, asserted or assessed pursuant to
any Tax Proceeding relating to (i) Restructuring/Distribution Taxes and (ii) any
Taxes attributable to a CareFusion Disqualifying Action.

(b) Cardinal Health shall be entitled to contest, compromise and settle any
Adjustment proposed, asserted or assessed pursuant to any Tax Proceeding
relating to any Taxes attributable to a Cardinal Health Disqualifying Action and
shall defend such Adjustment diligently and in good faith; provided, that,
unless waived by the Parties in writing, Cardinal Health shall (i) keep
CareFusion informed in a timely manner of all actions taken or proposed to be
taken by Cardinal Health, (ii) provide copies of all correspondence or filings
to be submitted to any Taxing Authority or judicial authority to CareFusion for
its prior review and consent, which consent shall not be unreasonably withheld
and (iii) provide CareFusion with written notice reasonably in advance of, and
CareFusion shall have the right to attend, any formally scheduled meetings with
any Taxing Authority or hearings or proceedings before any judicial authority.

ARTICLE VI

TAX-FREE STATUS OF THE DISTRIBUTION

Section 6.01. Representations and Warranties.

(a) CareFusion. CareFusion hereby represents and warrants or covenants and
agrees, as appropriate, that the facts presented and the representations made in
(A) the IRS Ruling, (B) the Opinions, (C) each submission to the IRS in
connection with the IRS Ruling, (D) the representation letter from Cardinal
Health addressed to Counsels supporting the Opinions, (E) the representation
letter from CareFusion addressed to Counsels supporting the Opinions and (F) any
other materials delivered or deliverable by Cardinal Health or CareFusion in
connection with the rendering by Counsels of the Opinions and the issuance by
the IRS of the IRS Ruling (all of the foregoing, collectively, the “Tax
Materials”), to the extent descriptive of the CareFusion Group (including the
business purposes for Cardinal Health’s retention of a portion of the stock of
CareFusion and each of the distributions described in the IRS Ruling and the
other Tax Materials to the extent that they relate to the CareFusion Group and
the plans, proposals, intentions and policies of the CareFusion Group), are, or
will be from the time presented or made through and including the Effective Time
and thereafter as relevant, true, correct and complete in all respects.

(b) Cardinal Health. Cardinal Health hereby represents and warrants or covenants
and agrees, as appropriate, that (i) it has delivered complete and accurate
copies of the

 

19



--------------------------------------------------------------------------------

Tax Materials to CareFusion and (ii) the facts presented and the representations
made therein, to the extent descriptive of the Cardinal Health Group (including
the business purposes for Cardinal Health’s retention of a portion of the stock
of CareFusion and each of the distributions described in the IRS Ruling and the
other Tax Materials to the extent that they relate to the Cardinal Health Group
and the plans, proposals, intentions and policies of the Cardinal Health Group),
are, or will be from the time presented or made through and including the
Effective Time and thereafter as relevant, true, correct and complete in all
respects.

(c) No Contrary Knowledge. Each of Cardinal Health and CareFusion represents and
warrants that it knows of no fact (after due inquiry) that may cause the Tax
treatment of the Restructuring or the Distribution to be other than the Tax-Free
Status of the Transactions.

(d) No Contrary Plan. Each of Cardinal Health and CareFusion represents and
warrants that neither it, nor any of its Affiliates, has any plan or intent to
take any action which is inconsistent with any statements or representations
made in the Tax Materials.

Section 6.02. Restrictions Relating to the Distribution.

(a) General. Neither Cardinal Health nor CareFusion shall, nor shall Cardinal
Health or CareFusion permit any Cardinal Health Entity or any CareFusion Entity,
respectively, to take or fail to take, as applicable, any action that
constitutes a Disqualifying Action described in the definitions of Cardinal
Health Disqualifying Action and CareFusion Disqualifying Action, respectively.

(b) Restrictions. Prior to the first day following the second anniversary of the
Distribution (the “Restriction Period”), CareFusion:

(i) shall continue and cause to be continued the active conduct of the DAM CMP
Business, the 200 CMP Business and the Pyxis Business (as such terms are defined
in the submissions to the IRS in connection with the IRS Ruling), in each case
taking into account Section 355(b)(3) of the Code, in all cases as conducted
immediately prior to the Distribution.

(ii) shall not, and shall not permit any Spin-off Entities to, voluntarily
dissolve or liquidate (including any action that is a liquidation for federal
income tax purposes).

(iii) shall not (1) enter into any Proposed Acquisition Transaction or, to the
extent CareFusion has the right to prohibit any Proposed Acquisition
Transaction, permit any Proposed Acquisition Transaction to occur, (2) redeem or
otherwise repurchase (directly or through an Affiliate) any stock, or rights to
acquire stock, except to the extent such repurchases satisfy Section 4.05(1)(b)
of Revenue Procedure 96-30 (as in effect prior to the amendment of such Revenue
Procedure by Revenue Procedure 2003-48), (3) amend its certificate of
incorporation (or other organizational documents), or take any other action,
whether through a stockholder vote or otherwise, affecting the relative voting
rights of its capital stock (including through the conversion of any capital
stock into another class of capital stock), (4) merge or consolidate with any
other Person and shall not permit any Spin-off Entities to merge or consolidate
with any other Person or (5) take any other action or actions (including any
action or

 

20



--------------------------------------------------------------------------------

transaction that would be reasonably likely to be inconsistent with any
representation made in the Tax Materials) which in the aggregate (and taking
into account any other transactions described in this Section 6.02(b)(iii))
would be reasonably likely to have the effect of causing or permitting one or
more Persons (whether or not acting in concert) to acquire directly or
indirectly stock representing a Fifty-Percent or Greater Interest in CareFusion
or otherwise jeopardize the Tax-Free Status of the Transactions.

(iv) shall not, and shall not permit any Spin-off Entities (or members of their
respective SAG) to sell, transfer, or otherwise dispose of or agree to, sell,
transfer or otherwise dispose (including in any transaction treated for federal
income tax purposes as a sale, transfer or disposition) of assets (including,
any shares of capital stock of a Subsidiary) that, in the aggregate, constitute
more than 30% of the gross assets of such Spin-off Entity or more than 30% of
the consolidated gross assets of such Spin-off Entity and members of its
respective SAG. The foregoing sentence shall not apply to (A) sales, transfers,
or dispositions of assets in the Ordinary Course of Business, (B) any cash paid
to acquire assets from an unrelated Person in an arm’s-length transaction,
(C) any assets transferred to a Person that is disregarded as an entity separate
from the transferor for federal income tax purposes or (D) any mandatory or
optional repayment (or pre-payment) of any indebtedness of such Spin-off Entity
(or any member of its respective SAG). The percentages of gross assets or
consolidated gross assets of such Spin-off Entity or its respective SAG, as the
case may be, sold, transferred, or otherwise disposed of, shall be based on the
fair market value of the gross assets of such Spin-off Entity and the members of
its respective SAG as of the Closing Date. For purposes of this
Section 6.02(b)(iv), a merger of a Spin-off Entity (or a member of its SAG) with
and into any Person shall constitute a disposition of all of the assets of such
Spin-off Entity or such member.

(c) Notwithstanding the restrictions imposed by Sections 6.02(b), during the
Restriction Period, CareFusion may proceed with any of the actions or
transactions described therein, if (i) CareFusion shall first have requested
Cardinal Health to obtain a supplemental ruling in accordance with
Section 6.03(a) of this Agreement to the effect that such action or transaction
will not affect the Tax-Free Status of the Transactions and Cardinal Health
shall have received such a supplemental ruling in form and substance reasonably
satisfactory to it, (ii) CareFusion shall have provided to Cardinal Health an
Unqualified Tax Opinion in form and substance reasonably satisfactory to
Cardinal Health, or (iii) Cardinal Health shall have waived in writing the
requirement to obtain such ruling or opinion. In determining whether a ruling or
opinion is satisfactory, Cardinal Health shall exercise its discretion, in good
faith, solely to preserve the Tax-Free Status of the Transactions and may
consider, among other factors, the appropriateness of any underlying assumptions
or representations used as a basis for the ruling or opinion and the views on
the substantive merits.

(d) Certain Issuances of Capital Stock. If CareFusion proposes to enter into any
Section 6.02(d) Acquisition Transaction or, to the extent CareFusion has the
right to prohibit any Section 6.02(d) Acquisition Transaction, proposes to
permit any Section 6.02(d) Acquisition Transaction to occur, in each case,
during the Restriction Period, CareFusion, shall provide Cardinal Health, no
later than ten (10) days following the signing of any written agreement with
respect to any Section 6.02(d) Acquisition Transaction, with a written
description of such transaction (including the type and amount of CareFusion
capital stock to be issued in such transaction).

 

21



--------------------------------------------------------------------------------

(e) Tax Reporting. Each of Cardinal Health and CareFusion covenants and agrees
that it will not take, and will cause its respective Affiliates to refrain from
taking, any position on any Income Tax Return that is inconsistent with the
Tax-Free Status of the Transactions.

Section 6.03. Procedures Regarding Opinions and Rulings.

(a) If CareFusion notifies Cardinal Health that it desires to take one of the
actions described in Sections 6.02(b) (a “Notified Action”), Cardinal Health
shall cooperate with CareFusion and use its reasonable best efforts to seek to
obtain, as expeditiously as possible, a supplemental ruling from the IRS or an
Unqualified Tax Opinion for the purpose of permitting CareFusion to take the
Notified Action unless Cardinal Health shall have waived the requirement to
obtain such ruling or opinion. If such a ruling is to be sought, Cardinal Health
shall apply for such ruling and Cardinal Health and CareFusion shall jointly
control the process of obtaining such ruling. In no event shall Cardinal Health
be required to file any ruling request under this Section 6.03(a) unless
CareFusion represents that (i) it has read such ruling request, and (ii) all
information and representations, if any, relating to any member of the
CareFusion Group, contained in such ruling request documents are (subject to any
qualifications therein) true, correct and complete. CareFusion shall reimburse
Cardinal Health for all reasonable costs and expenses incurred by the Cardinal
Health Group in obtaining a ruling or Unqualified Tax Opinion requested by
CareFusion within ten (10) days after receiving an invoice from Cardinal Health
therefor.

(b) Cardinal Health shall have the right to obtain a supplemental ruling or an
Unqualified Tax Opinion at any time in its sole and absolute discretion. If
Cardinal Health determines to obtain such ruling or opinion, CareFusion shall
(and shall cause each CareFusion Entity to) cooperate with Cardinal Health and
take any and all actions reasonably requested by Cardinal Health in connection
with obtaining such ruling or opinion (including by making any representation or
reasonable covenant or providing any materials requested by the IRS or the law
firm issuing such opinion); provided that CareFusion shall not be required to
make (or cause a CareFusion Entity to make) any representation or covenant that
is inconsistent with historical facts or as to future matters or events over
which it has no control. In connection with obtaining such ruling, Cardinal
Health shall apply for such ruling and shall have sole and exclusive control
over the process of obtaining such ruling. Cardinal Health and CareFusion shall
each bear its own costs and expenses in obtaining a ruling or Unqualified Tax
Opinion requested by Cardinal Health.

(c) Except as provided in Sections 6.03(a) and (b) neither CareFusion nor any
CareFusion Affiliate shall seek any guidance from the IRS or any other Tax
Authority (whether written, verbal or otherwise) at any time concerning the
Restructuring or Distribution (including the impact of any transaction on the
Restructuring or Distribution).

 

22



--------------------------------------------------------------------------------

ARTICLE VII

COOPERATION

Section 7.01. General Cooperation.

(a) The Parties shall each cooperate fully (and each shall cause its respective
Subsidiaries to cooperate fully) with all reasonable requests in writing
(“Information Request”) from another Party hereto, or from an agent,
representative or advisor to such Party, in connection with the preparation and
filing of Tax Returns (including the preparation of Tax Packages), claims for
Refunds, Tax Proceedings, and calculations of amounts required to be paid
pursuant to this Agreement, in each case, related or attributable to or arising
in connection with Taxes of any of the Parties or their respective Subsidiaries
covered by this Agreement and the establishment of any reserve required in
connection with any financial reporting (a “Tax Matter”). Such cooperation shall
include the provision of any information reasonably necessary or helpful in
connection with a Tax Matter (“Information”) and shall include, without
limitation, at each Party’s own cost:

(i) the provision of any Tax Returns of the Parties and their respective
Subsidiaries, books, records (including information regarding ownership and Tax
basis of property), documentation and other information relating to such Tax
Returns, including accompanying schedules, related work papers, and documents
relating to rulings or other determinations by Taxing Authorities;

(ii) the execution of any document (including any power of attorney) in
connection with any Tax Proceedings of any of the Parties or their respective
Subsidiaries, or the filing of a Tax Return or a Refund claim of the Parties or
any of their respective Subsidiaries;

(iii) the use of the Party’s reasonable best efforts to obtain any documentation
in connection with a Tax Matter; and

(iv) the use of the Party’s reasonable best efforts to obtain any Tax Returns
(including accompanying schedules, related work papers, and documents),
documents, books, records or other information in connection with the filing of
any Tax Returns of any of the Parties or their Subsidiaries.

Each Party shall make its employees, advisors, and facilities available, without
charge, on a reasonable and mutually convenient basis in connection with the
foregoing matters.

(b) The Parties shall comply with the procedures and requirements set forth on
Schedule 7.01(b).

Section 7.02. Retention of Records. Cardinal Health and CareFusion shall retain
or cause to be retained all Tax Returns, schedules and workpapers, and all
material records or other documents relating thereto in their possession, until
sixty (60) days after the expiration of the applicable statute of limitations
(including any waivers or extensions thereof) of the taxable periods to which
such Tax Returns and other documents relate or until the expiration of any
additional period that any Party reasonably requests, in writing, with respect
to specific material

 

23



--------------------------------------------------------------------------------

records or documents. A Party intending to destroy any material records or
documents shall provide the other Party with reasonable advance notice and the
opportunity to copy or take possession of such records and documents. The
Parties hereto will notify each other in writing of any waivers or extensions of
the applicable statute of limitations that may affect the period for which the
foregoing records or other documents must be retained.

ARTICLE VIII

MISCELLANEOUS

Section 8.01. Dispute Resolution.

(a) In the event of any dispute between the Parties as to any matter covered by
this Agreement, the Parties shall agree as to whether such dispute shall be
governed by the procedures set forth in Section 8.01(b) of this Agreement or in
Article VII of the Separation Agreement as modified by Schedule 8.01(a). If the
Parties cannot agree as to which procedure will govern such dispute, such
disagreement shall be resolved pursuant to Article VII of the Separation
Agreement as modified by Schedule 8.01(a).

(b) With respect to any dispute governed by this Section 8.01(b), the parties
shall appoint a nationally recognized independent public accounting firm (the
“Accounting Firm”) to resolve such dispute. In this regard, the Accounting Firm
shall make determinations with respect to the disputed items based solely on
representations made by Cardinal Health and CareFusion and their respective
representatives, and not by independent review, and shall function only as an
expert and not as an arbitrator and shall be required to make a determination in
favor of one Party only. The Parties shall require the Accounting Firm to
resolve all disputes no later than thirty (30) days after the submission of such
dispute to the Accounting Firm, but in no event later than the Due Date for the
payment of Taxes or the filing of the applicable Tax Return, if applicable, and
agree that all decisions by the Accounting Firm with respect thereto shall be
final and conclusive and binding on the Parties. The Accounting Firm shall
resolve all disputes in a manner consistent with this Agreement and, to the
extent not inconsistent with this Agreement, in a manner consistent with the
Past Practices of Cardinal Health and its Subsidiaries, except as otherwise
required by applicable Law. The Parties shall require the Accounting Firm to
render all determinations in writing and to set forth, in reasonable detail, the
basis for such determination. The fees and expenses of the Accounting Firm shall
be paid by the non-prevailing Party.

Section 8.02. Tax Sharing Agreements. All Tax sharing, indemnification and
similar agreements, written or unwritten, as between Cardinal Health or a
Cardinal Health Entity, on the one hand, and CareFusion or a CareFusion Entity,
on the other (other than this Agreement or any other Transaction Document),
shall be or shall have been terminated no later than the Effective Time and,
after the Effective Time, none of Cardinal Health or a Cardinal Health Entity,
or CareFusion or a CareFusion Entity shall have any further rights or
obligations under any such Tax sharing, indemnification or similar agreement.

Section 8.03. Interest on Late Payments. With respect to any payment between the
Parties pursuant to this Agreement not made by the due date set forth in this
Agreement for

 

24



--------------------------------------------------------------------------------

such payment, the outstanding amount will accrue interest at a rate per annum
equal to the rate in effect for underpayments under Section 6621 of the Code
from such due date to and including the earlier of the ninetieth (90th) day or
the payment date and thereafter will accrue interest at a rate per annum equal
to 9%.

Section 8.04. Survival of Covenants. Except as otherwise contemplated by this
Agreement, all covenants and agreements of the Parties contained in this
Agreement shall survive the Effective Time and remain in full force and effect
in accordance with their applicable terms, provided, however, that the
representations and warranties and all indemnification for Taxes shall survive
until sixty (60) days following the expiration of the applicable statute of
limitations (taking into account all extensions thereof), if any, of the Tax
that gave rise to the indemnification, provided, further, that, in the event
that notice for indemnification has been given within the applicable survival
period, such indemnification shall survive until such time as such claim is
finally resolved.

Section 8.05. Termination. Notwithstanding any provision to the contrary, this
Agreement may be terminated at any time prior to the Effective Time by and in
the sole discretion of Cardinal Health without the prior approval of any Person,
including CareFusion. In the event of such termination, this Agreement shall
become void and no Party, or any of its officers and directors shall have any
liability to any Person by reason of this Agreement. After the Effective Time,
this Agreement may not be terminated except by an agreement in writing signed by
each of the Parties to this Agreement.

Section 8.06. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Law or as a matter of
public policy, all other conditions and provisions of this Agreement shall
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties to
this Agreement shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the Parties as closely as possible in a mutually
acceptable manner.

Section 8.07. Entire Agreement. Except as otherwise expressly provided in this
Agreement, this Agreement constitutes the entire agreement of the Parties hereto
with respect to the subject matter of this Agreement and supersedes all prior
agreements and undertakings, both written and oral, between or on behalf of the
Parties hereto with respect to the subject matter of this Agreement.

Section 8.08. Assignment; No Third-Party Beneficiaries. This Agreement shall not
be assigned by any Party without the prior written consent of the other Party
hereto, except that Cardinal Health may assign (i) any or all of its rights and
obligations under this Agreement to any of its Affiliates and (ii) any or all of
its rights and obligations under this Agreement in connection with a sale or
disposition of any assets or entities or lines of business of Cardinal Health;
provided, however, that, in each case, no such assignment shall release Cardinal
Health from any liability or obligation under this Agreement nor change any of
the steps in the Plan of Reorganization (as such term is defined in the
Separation Agreement). Except as provided in Article III with respect to
indemnified Parties, this Agreement is for the sole benefit of the Parties to
this Agreement and their respective Subsidiaries and their permitted successors
and

 

25



--------------------------------------------------------------------------------

assigns and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

Section 8.09. Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the Party who is or is to be thereby aggrieved shall have the right
to specific performance and injunctive or other equitable relief of its rights
under this Agreement, in addition to any and all other rights and remedies at
law or in equity, and all such rights and remedies shall be cumulative. The
Parties agree that the remedies at law for any breach or threatened breach,
including monetary damages, may be inadequate compensation for any loss and that
any defense in any action for specific performance that a remedy at law would be
adequate is waived. Any requirements for the securing or posting of any bond
with such remedy are waived by the Parties to this Agreement.

Section 8.10. Amendment. No provision of this Agreement may be amended or
modified except by a written instrument signed by the Parties to this Agreement.
No waiver by any Party of any provision of this Agreement shall be effective
unless explicitly set forth in writing and executed by the Party so waiving. The
waiver by any Party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any other subsequent breach.

Section 8.11. Rules of Construction. Interpretation of this Agreement shall be
governed by the following rules of construction: (i) words in the singular shall
be held to include the plural and vice versa and words of one gender shall be
held to include the other gender as the context requires; (ii) references to the
terms Article, Section, paragraph, clause, Exhibit and Schedule are references
to the Articles, Sections, paragraphs, clauses, exhibits and schedules of this
Agreement unless otherwise specified; (iii) the terms “hereof,” “herein,”
“hereby,” “hereto,” and derivative or similar words refer to this entire
Agreement, including the Schedules and Exhibits hereto; (iv) references to “$”
shall mean U.S. dollars; (v) the word “including” and words of similar import
when used in this Agreement shall mean “including without limitation,” unless
otherwise specified; (vi) the word “or” shall not be exclusive; (vii) references
to “written” or “in writing” include in electronic form; (viii) provisions shall
apply, when appropriate, to successive events and transactions; (ix) the table
of contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement; (x) Cardinal Health and CareFusion have each participated in the
negotiation and drafting of this Agreement and if an ambiguity or question of
interpretation should arise, this Agreement shall be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof shall arise
favoring or burdening either Party by virtue of the authorship of any of the
provisions in this Agreement or any interim drafts of this Agreement; and (xi) a
reference to any Person includes such Person’s successors and permitted assigns.

Section 8.12. Counterparts. This Agreement may be executed in one or more
counterparts each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or portable document format (PDF) shall be as effective as delivery of
a manually executed counterpart of any such Agreement.

 

26



--------------------------------------------------------------------------------

Section 8.13. Coordination with the Employee Matters Agreement. To the extent
any covenants or agreements between the Parties with respect to employee
withholding Taxes are set forth in the Employee Matters Agreement, such Taxes
shall be governed exclusively by the Employee Matters Agreement and not by this
Agreement.

Section 8.14. Effective Date. This Agreement shall become effective only upon
the occurrence of the Distribution.

[The remainder of this page is intentionally left blank.]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

Cardinal Health, Inc. By  

/s/ Stephen T. Falk

Name:   Stephen T. Falk Title:   Executive Vice President and General Counsel
CareFusion Corporation By  

/s/ David L. Schlotterbeck

Name:   David L. Schlotterbeck Title:   Chairman and Chief Executive Officer

 